Per Curiam.
This action was brought to recover on account of a quantity of ice sold by the plaintiff to the defendants. A trial was had before the court without a jury, and a judgment was rendered in favor of plaintiff in the sum of $605.90, from which the defendants have appealed.
The sole controversy is in reference to what price the appellants are obligated to pay for the ice. We find the evidence very conflicting and confusing as to what was the agreement and understanding between the parties. It appears that, prior to June 2, 1905, ice was being furnished at $2 per ton at the ice plant. Appellants contend that they had a written contract for $3 per ton delivered, afterwards modified orally calling for its delivery at the ice plant at $2 per ton, for a period of three years. But respondent disputes this, and the evidence is not clear that the minds of the parties ever actually met upon such agreement. In any event, however, on June 2, the respondent gave appellants written notice that, thereafter, the price would be $3.25 per ton, and that they could get ice at the plant of the Washington Cold Storage Company, where respondent had arranged for them to get it until further notice. Appellants objected to the price, but proceeded to take the ice at the place mentioned in respondent’s notice, knowing that the price fixed in the notice was $3.25 per ton. By reason of such facts the court found as follows: “That between the 1st and 24th days of June, 1905, the plaintiff, at the special instance and request of the defendants, sold and furnished to the defendants certain quantities of ice, to wit, 15.8 tons at $2 per ton, and 176.7 tons at $3.25 per ton.”
We think the finding is sustained by the evidence, and the judgment is affirmed.